Exhibit 10.65


AMENDMENT TO HIBERNIA CORPORATION 2003
LONG-TERM INCENTIVE COMPENSATION PLAN

        THIS AMENDMENT (the “Amendment”) to the Hibernia Corporation 2003
Long-Term Incentive Compensation Plan (the “Plan”) is made as of the 22nd day of
September 2004.


RECITALS

        WHEREAS, Hibernia Corporation, a corporation organized and existing
under the laws of the State of Louisiana (the “Company”), maintains the Hibernia
Corporation 2003 Long-Term Incentive Compensation Plan, which Plan was first
approved by the shareholders of the Company on April 23, 2003; and

        WHEREAS, the Plan provides that the Board of Directors may amend or
terminate the Plan at any time without the approval of the Company’s
shareholders, but only to the extent that shareholder approval is not required
under applicable Federal or state law, regulation or stock exchange rules; and

        WHEREAS, in accordance with the authority granted to the Board of
Directors of the Company, the Board (or a committee thereof) has determined that
the Plan should be amended to provide that in the event a Participant is
terminated for Cause as defined in subparagraphs (a), (b), (c) or (d) of Section
2.3 of the Plan, vested Options shall be forfeited and in the event a
Participant is terminated for Cause, the Company may seek the return of economic
value as described in Section 11.6 of the Plan without regard to whether the
Participant engages in competition with the Company; and

        WHEREAS, the Company has been advised that such amendments do not
require shareholder approval under applicable Federal or state law, regulation
or stock exchange rules; and

        WHEREAS, on September 21, 2004, the Board of Directors approved an
amendment to the Plan to provide for the amendments described above.

        NOW, THEREFORE, in consideration of the premises set forth above, and
effective as of the date first above written, the Plan shall be and hereby is
amended as follows:


PLAN AMENDMENT

    1.        The second paragraph of Section 6.4 of the Plan is hereby amended
by deleting the current paragraph and inserting in lieu thereof the following:

          If a Participant’s severance of employment is on account of any other
reason, including Cause, all unvested Options shall be forfeited and cancelled,
without the requirement of additional notice or the payment of compensation. In
addition, if a Participant’s severance of employment is on account of Cause as
defined in subparagraphs (a), (b), (c) or (d) of Section 2.3 hereof, all vested
Options shall be forfeited and cancelled, without the requirement of additional
notice or the payment of compensation. To the extent that vested Options are not
forfeited and cancelled in accordance with the preceding sentence, the vested
portion of such Options, determined as of the date of such severance, shall
remain exercisable until the earlier of (a) 90 days after the date of such
Participant’s severance, or (b) the original expiration date of the grant.


    2.        Section 11.6 of the Plan is hereby amended by deleting the current
paragraph and inserting in lieu thereof the following:

  11.6 The Committee, in its sole discretion, may require that a Participant
return to the Company all or a portion of the Economic Value of any Affected
Incentive, provided (i) the employment of such Participant is terminated for
Cause as defined in Section 2.3 hereof or (ii) within 18 months after his or her
voluntary termination of employment, such Participant accepts employment with a
competitor of, or otherwise engages in competition with, the Company or an
Affiliate. For this purpose:


 

(a) The term “Affected Incentive” shall mean any Common Stock, whether or not
then subject to a restriction on transfer, or cash that is attributable,
directly or indirectly, to the vesting, distribution, exercise or other
disposition of any Incentive granted or awarded to such Participant hereunder at
any time; provided, however, that the term shall include only such Common Stock
or cash vested, realized, or otherwise transferred or distributed (i) during the
12-month period prior to such Participant’s termination of employment, or at any
time thereafter, if such termination is on account of Cause as defined in
subparagraphs (a), (b), (c) or (d) of Section 2.3 hereof, or (ii) during the
six-month period prior to such Participant’s termination of employment, or at
any time thereafter, if such termination is on account of Cause as defined in
subparagraphs (e) or (f) of Section 2.3 hereof or if such Participant’s
termination is voluntary and such Participant engages in competition or accepts
employment as described above.


 

(b) The term “Economic Value” shall mean the product of (i) the difference
between the Fair Market Value of a share of Common Stock determined on the
earlier of the date on which the Committee elects to enforce this Section 11.6
or the date on which securities constituting an Affected Incentive were sold by
the Participant in the open market and the per share purchase price or exercise
price, if any, paid by the Participant to the Company with respect to any such
Affected Incentive, multiplied by (b) the number of Affected Incentives
determined by the Committee.


    3.        The amendments provided for herein shall apply to Incentives
granted on or after the effective date of this Amendment.

    4.        On and after the date hereof, each reference in the Plan to “this
Plan,” “hereunder,” “herein” or words of like import shall mean and be a
reference to the Plan as amended hereby.

        IN WITNESS WHEREOF, the Board of Directors has caused this Amendment to
be executed as of the month, day and year first above written.

HIBERNIA CORPORATION


By: /s/ J. Herbert Boydstun
J. Herbert Boydstun
President and Chief Executive Officer